United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4277
                                    ___________

Denise M. Irwin,                          *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of South Dakota.
Homestake Mining Co.,                     *
                                          *   [UNPUBLISHED]
             Appellee.                    *


                                    ___________

                             Submitted: June 11, 1998
                                 Filed: June 23, 1998
                                  ___________

Before BOWMAN, Chief Judge, HEANEY and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Denise M. Irwin appeals from the entry of summary judgment by the District
Court1 in favor of Homestake Mining Co. in Irwin's employment discrimination action.
Having considered the briefs, the record, and the arguments of the parties, we conclude
the District Court correctly granted Homestake's motion for summary judgment and



      1
       The HONORABLE ANDREW W. BOGUE, United States District Judge for
the District of South Dakota.
than an opinion would lack precedential value. Accordingly, we affirm on the basis of
the District Court's thorough and well-reasoned opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-